UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6350



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLINTON MATHEW WALLACE, a/k/a Droop,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-99-
583, CA-02-174-AMD)


Submitted:   September 18, 2002           Decided:   December 4, 2002


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clinton Mathew Wallace, Appellant Pro Se. Lynne Ann Battaglia,
James Gerard Pyne, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clinton Mathew Wallace seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude on the reasoning

of the district court that Wallace has not made a substantial

showing of the denial of a constitutional right. See United States

v. Wallace, Nos. CR-99-583; CA-02-174-AMD (D. Md. Jan. 22, 2002).

Accordingly,   we   deny   Wallace’s   motion    for   a   certificate   of

appealability and dismiss the appeal.           See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                   2